  Case 17-26916         Doc 55     Filed 12/13/18 Entered 12/13/18 10:09:31              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-26916
         JOHN SCHAEFER
         CHERYL A SCHAEFER
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/08/2017.

         2) The plan was confirmed on 01/23/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/13/2018.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-26916       Doc 55       Filed 12/13/18 Entered 12/13/18 10:09:31                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $10,703.93
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                  $10,703.93


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $513.79
    Other                                                                  $377.95
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,891.74

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
AVANT                           Unsecured           0.00           NA              NA            0.00       0.00
BANK OF AMERICA                 Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA            Unsecured      1,500.00       1,531.01        1,531.01           0.00       0.00
CAPITAL ONE BANK USA            Unsecured            NA       1,500.11        1,500.11           0.00       0.00
CAPITAL ONE NA                  Unsecured      1,531.00         648.47          648.47           0.00       0.00
CAVALRY SPV I LLC               Unsecured         513.00        512.86          512.86           0.00       0.00
CITIFINANCIAL                   Unsecured           0.00           NA              NA            0.00       0.00
COMENITY BANK                   Unsecured           0.00           NA              NA            0.00       0.00
Comenity Bank                   Unsecured           0.00           NA              NA            0.00       0.00
CONSUMER PORTFOLIO SERVICES     Secured       15,000.00     25,062.14        23,378.00      4,354.74     560.55
CONSUMER PORTFOLIO SERVICES     Unsecured      8,378.00            NA         1,684.14           0.00       0.00
CORPORATE AMERICA FAMILY CU     Unsecured            NA         973.45          973.45           0.00       0.00
CORPORATE AMERICA FAMILY CU     Unsecured         795.00           NA              NA            0.00       0.00
CREDIT FIRST                    Unsecured         776.00        776.79          776.79           0.00       0.00
Fed Loan Serv                   Unsecured         776.00           NA              NA            0.00       0.00
Fed Loan Serv                   Unsecured           0.00           NA              NA            0.00       0.00
GREAT AMERICAN FINANCE          Unsecured           0.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE              Priority          757.28      1,867.38        1,867.38          49.11       0.00
IL DEPT OF REVENUE              Priority          821.82           NA              NA            0.00       0.00
IL DEPT OF REVENUE              Unsecured            NA         266.16          266.16           0.00       0.00
INTERNAL REVENUE SERVICE        Priority       7,000.00     13,558.07        13,558.07        356.54        0.00
INTERNAL REVENUE SERVICE        Priority       2,250.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured     20,000.00     26,995.46        26,995.46           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         646.00        646.82          646.82           0.00       0.00
KOHLS                           Unsecured         648.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU         Unsecured         925.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU         Unsecured         925.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU         Unsecured         620.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU         Unsecured         620.00           NA              NA            0.00       0.00
MERRICK BANK                    Unsecured            NA         686.46          686.46           0.00       0.00
MIDLAND FUNDING                 Unsecured            NA         925.87          925.87           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-26916      Doc 55     Filed 12/13/18 Entered 12/13/18 10:09:31                   Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim         Claim         Claim        Principal        Int.
Name                             Class   Scheduled      Asserted      Allowed         Paid           Paid
MIDLAND FUNDING              Unsecured           0.00        876.34        876.34           0.00         0.00
PAYDAY LOAN STORE            Secured           720.00        490.95        490.95        490.95          0.30
PAYDAY LOAN STORE            Unsecured          80.00           NA            NA            0.00         0.00
RISE CREDIT                  Unsecured           0.00           NA            NA            0.00         0.00
SYNCHRONY BANK               Unsecured           0.00           NA            NA            0.00         0.00
TARGET NATIONAL BANK         Unsecured           0.00           NA            NA            0.00         0.00
US BANK NATIONAL ASSOC       Unsecured     15,000.00            NA            NA            0.00         0.00
US BANK NATIONAL ASSOC       Secured              NA     14,389.32           0.00           0.00         0.00
US BANK NATIONAL ASSOC       Secured      195,000.00    242,169.06           0.00           0.00         0.00
US DEPT ED % ECMC            Unsecured           0.00           NA            NA            0.00         0.00
US DEPT OF EDUCATION         Unsecured     77,160.00     79,698.21     79,698.21            0.00         0.00
WORLD FINANCE CORPORATION    Unsecured            NA       1,173.10      1,173.10           0.00         0.00
WORLD FINANCE CORPORATION    Unsecured           0.00           NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                          Claim           Principal                Interest
                                                        Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                   $0.00               $0.00                   $0.00
      Mortgage Arrearage                                 $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                       $23,378.00           $4,354.74                 $560.55
      All Other Secured                                $490.95             $490.95                   $0.30
TOTAL SECURED:                                      $23,868.95           $4,845.69                 $560.85

Priority Unsecured Payments:
       Domestic Support Arrearage                        $0.00               $0.00                   $0.00
       Domestic Support Ongoing                          $0.00               $0.00                   $0.00
       All Other Priority                           $15,425.45             $405.65                   $0.00
TOTAL PRIORITY:                                     $15,425.45             $405.65                   $0.00

GENERAL UNSECURED PAYMENTS:                        $118,895.25                 $0.00                 $0.00


Disbursements:

       Expenses of Administration                          $4,891.74
       Disbursements to Creditors                          $5,812.19

TOTAL DISBURSEMENTS :                                                                     $10,703.93




UST Form 101-13-FR-S (09/01/2009)
  Case 17-26916         Doc 55      Filed 12/13/18 Entered 12/13/18 10:09:31                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/13/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
